Case 8:19-CV-00256-SDI\/|-AAS Document 1 Filed 01/30/19 Page 1 of 7 Page|D 1

Special Private Priority

'L ii r~¢-`_

Proprietary Urgent

q »~

~I;?- J ;l"»r\

"""} ¢\i~ \J:, |O"!O' ' q
l

' -‘ v

IN THE msch coUR'r or THE UNITED sTATEs ii
FoR TH:E MrDDLE msch oF FLoRrDA

Arseles Devon Miller, Beneficiary Pre-1933
Private American National Citizen of the
United States,

Complainant,
and

BARACH OBAMA, 'l`rustee, Commander in
chief, United States of America,

and

JACOB LEW, Trustee, Secretary of the
Treasury, United States of America,

Defendants.

 

 

Biu in Equity

Petitioo for Declaratory Relief, Enforcemeut
of Trusts, Protection and Full Accounting

Ex parte Sealed Proceeding Evidentiary
Hearing in Charnbers Regarding Proprietary
Evidence

NO_Y~. m ev 2_5\@'\',’&3 A:>.s

Private, Special, Urgent, Privilegecl Restricted,
Confidential, Excluding the Public and Press
Extra and Special Term

'I`o the Honorable Staven Merry¢(‘i/Chief Judge and Chancellor of the District Court of the United
States for the Mli.'w.E DISTRICT OF FLORIDA, Complainant requests:

PETITION TO SEAL

“Equity aids the vigilant, not those who slumber on their rights.”

Complainant, a pre- l 933 Private American National Citizen of the United States, evidenced by the
attached authenticated “Affidavit of Status of Arseles Devon Miller: American Freeman; Pre-] 933 Private

Citizen of the United States: American National,
matters involving breach of trust as “private” and
without publication of the press, excluding spectators and “enemies” o

” hereby petitions your Excellency to proceed with these
“sealed,” ex parte, in Chambers, without the public,

f this Court. In order to protect the

interests of all partics, to not commingle the primary rights of a Pre-1933 Private American National Citizen
of the United States with the privileges of “enemies,” to secure Complainant’s private, civilian due process
rights and that the public may not be alarmed, Complainant shall show cause by the following facts:

1. Complainant’s civilian due process rights as a Pre-l933 Private American National Citizen of the
United States secured by Section One of the Fourteenth Amendrnent to the Constitution of the
United States are not cognizable in courts of law, federal and state, sitting in temporary emergency

war powers since March 9, 1933;

2. Complainant’s equitable rights as a beneficiary of two grantor/express trusts, as well as private and

Bill in Equity - Page l

Case 8:19-CV-00256-SDI\/|-AAS Document 1 Filed 01/30/19 Page 2 of 7 Page|D 2

Special Private Priority Proprietary Urgent

proprietary documents concerning one of the trusts which only parties to the trust are authorized to
review in Chambers, are not cognizable in courts of law, federal and state, sitting in temporary
emergency war powers since March 9, 1933;

3. Complainant, in exclusive English/Arnerican Equity as a matter of de jure, Pre-1933 Private
American National Citizenship status, has a conflict with the rules of law, specifically, the Federal
Rules of Civil Procedure (1938) authorized by section 17 of the “Trading with the Enemy Act”
(1917), through section 5(b) of said Act as amended by the “Emergency Banking ReliefAct” (1933).
Therefore, pursuant to the maxim of English Equity fully recognized in American federal and state
courts, said maxim first set forth in the English Judicature Act of 1873, as amended in 1875, where
“generally in all matters in which there is a conflict or variance, between the rules of Equity and
the rules of the common law with reference to the same subject matter, the rules of Equity shall
prevai , ” only a Federal District Court with an Article I]l Chancellor sitting in exclusive
English/American Equity jurisdiction in Chambers under rules of English/American Equity,
presiding over a suit that is “sealed and private” to the exclusion of the public “enemies,” can grant
the equitable relief sought by Complainant,

Wherefore, Complainant prays the Court grant this Petition to Seal and issue an order sealing this Bill in
Equity.

3

    

Arseles Devon Miller, Complainant

Pre-l933 Private American National: Citizen of the United States
Private Citizen on the State of Florida

in Exclusive Equity within aNon-Militarily Occupied Private Estate
Without the Jurisdiction of the United States Under

military occupation since 1933

c/o Temporary mail location:

c/o #530846

5964 U.S. Hwy 90

Live Oak, Florida Zip code excepted

Bill in Equity - Page 2

Case 8:19-CV-00256-SDI\/|-AAS Document 1 Filed 01/30/19 Page 3 of 7 Page|D 3

Special

H
c

Private Priority Proprietary Urgent

LAW OFTHE SUIT

Constitution of the United States of America

II. Maxims of Equity:

1)
2)
3)
4)
5)
6)
7)
8)
9)
10)
1 1)
12)
13)
14)
15)
16)
17)
18)
19)
20)

Equity sees that as done what ought to be done.

Equity will not suffer a wrong to be without a remedy.
Equity delights in equality.

One who seeks equity must do equity.

Equity aids the vigilant, not those who slumber on their rights.
Equity imputes an intent to fulfill an obligation.

Equity acts in personam or on persons.

Equity abhors a forfeiture

Equity does not require an idle gesture.

He who comes into equity must come with clean hands.
Equity delights to do justice and not by halves.

Equity will take jurisdiction to avoid a multiplicity of suits.
Equity follows the law.

Equity will not aid a volunteer.

Where equities are equal, the law will prevail.

Between equal equities the first in order of time shall prevail.
Equity will not complete an imperfect git’t.

Equity will not allow a statute to be used as a cloak for fraud.
Equity will not allow a trust to fail for want of a trustee.
Equity regards the beneficiary as the true owner.

RULES OF COUR'I`

A Treatise on Suits in Chonce)y (1907) by Henry R. Gibson, pp. 950-966; Sections 1189-1205 to the
exclusion of the Federal Rules of Civil Procedure (1938).

l. Perry, Jairus Ware, A Treatise on the Law of T rusts and Trustees (Boston: Little, Brown and Compauy,
1882) Vols. I-H.

2. Story, Joseph, Commentaries on Equity Pleadings and the Incidents ThereofAccording to the Practice

TABLE OF AUTHORITIES

of the Courts of Equity of England and America (Boston: Little, Brown and Company, 1892).

3. Pomeroy, Jr., John Norton, Pomeroys Equity Jurisprudence (San Francisco: Bancroft Whitney Co., 1905)

Vols. I-IV.

4. Gibson, Henry R., A Treatise on Suits in Chancery (Knoxville, Tennessee: Gaut-Ogden
Company, Printers and Binders, 1907).

Bill in Equity - Page 3

Case 8:19-CV-00256-SDI\/|-AAS Document 1 Filed 01/30/19 Page 4 of 7 Page|D 4

Special Private Priority Proprietary Urgent

IN THE DISTRICT COURT OF THE UNITED STATES
FOR THE MIDDLE DlSTRICT OF FLORIDA

Arseles Devon Miller, Beneficiary Pre-l933 Private Bill in Equity
American National Citizen of the United States,
Petition for Declaratory Relief,

Complainant, Enforcemeut of Trusts, Protection and
and Full Accounting

BARACK OBAMA, Trustee, Commander in chief, Ex parte Sealed Proceeding Evidentiary
United States of America, Hearing in Chambers Regarding

Proprietary Evidence
and

JACOB LEW, Trustee, Secretary of the Treasury, No.
United States of America,

Defendants. Private, Special, Urgent, Privileged
Restricted, Confidential, Excluding the
Public and Press Extra and Special Term

 

 

To the Honorable Anne Conway, Chief Judge and Chancellor
of the District Court of the United States for the M]DDLE DISTRICT OF FLORIDA,
Complainant requests:

BILL IN EQUITY
PARTIES

“Equity delights in equality. ”
1. Arseles Devon Miller, Pre-l933 Private American National Citizen of the United States,
privately residing in exclusive English/American Equity within a non-militarily-occupied

private estate, Temporary Mail Location: c/o 530846, 5964 U.S. Hwy 90, Live Oak, Florida
32060, Zip Code Excepted, Complainant and Beneficiary.

2. BARACK OBAMA, President/Commander in chief, United States of America, publicly residing
in his office at 1600 Pennsylvania Ave. NW, Washington, D.C. 20500, Defendant and Trustee.

3. JACOB LEW, Secretary of the Treasury, United States of America, publicly residing in his
office at 1500 Pennsylvania Avenue NW, Washington, D.C. 20220, Defendant and Trustee.

JURISDICTION
“Equit_‘y imputes an intent to fulfill an obligation ”

Bill in Equity - Page 4

Case 8:19-CV-00256-SDI\/|-AAS Document 1 Filed 01/30/19 Page 5 of 7 Page|D 5

Special Private Priority Proprietary Urgent

4. Complainant invokes the jurisdiction of this Court to sit in its judicial power of exclusive
English/American Equity conferred by Article III, Section 2, Clause 1 of the Constitution
for the United States of America.

STATEMENT OF FACTS
“One who seeks equity must do equity. ”

5. Complainant is a Pre-l933 Private American National Citizen of the United States, said
citizenship status being protected by Section l of the Fourteenth Amendment to the
Constitution for the United States of America. (See attached authenticated “Ajidai'it of
Status ofArseIes Devon Miller: American Freeman,' Pre-1933 Private Citizen of the United
States: American National " (hereinafter “Ajjidavit of Status"), including its Exhibits 1
through 5.)

6. Complainant has no express or implied contract with either the federal or state governments
that may have altered or modified said first class, constitutional citizenship status of
Complainant thereby reducing said status in substance to that of a second class citizen being
in substance a quasi-corporation/artificial person by operation of law or otherwise. (See
attached authenticated "A;Yirlavit of Status, " including its Exhibit l.)

7. Therefore Complainant is a member of the sovereign American political community known
as “We the People” having ordained and established the “Constitution for the United States
of America” to secure the blessings of liberty for themselves and their Posterity of which
Complainant is a beneficially-interested member. (See attached authenticated ".‘ljidm~it of
Status, ” including its Exhibit l.)

“Equity regards the beneficiary as the true owner. ”

8. Therefore Complainant is a Beneficiary, the Def`endants the Trustees, of the great Grantor
Trust of Protestant and Baptist American liberty known as the “Constitution for the United
States of America.” Conceming the federal government being a trustee and “We the
People” being beneficiaries, the Supreme Court has stated:

“Whatever it acquires, it acquires for the benefit of the people of the
several States who created it. It is their trustee acting for them, and
charged with the duty of promoting the interests of the whole people of the
Union in the exercise of the powers specifically granted.” Scott v.
Sanford, 60 U.S. 393 at 448.

The Court then concludes:

“But as we have before said, it [the Terri'tory composing the Louisiana
Purchase] was acquired by the General Govemment as the representative
and trustee of the people of the United States, and it must be therefore held
in that character for their common and equal benefit; for it was the people

Bill in Equity- Page 5

Case 8:19-CV-00256-SDI\/|-AAS Document 1 Filed 01/30/19 Page 6 of 7 Page|D 6

Special Private Priority Proprietary Urgent

of the several States, acting through their agent and representative, the
Federal Govemment, who in fact acquired the Territory in question, and the
Govemment holds it f`or their common use until it shall be associated with
the other States as a member of the Union.” Scott v Sanford, supra, at 448.

9. Complainant is the So|e Beneficiary, Defendants the Trustees, of express grantor trust
“ARSELES DEVON M]]_.LER” evidenced by private, proprietary trust documents only to
be seen by the Chancellor in Chambers.

BREACH OF TRUST

“Equity will not suffer a wrong to be without a remedy. ”

10. Complainant demanded a hearing with Defendants that the Commander in chief would
provide protection and the Secretary of the Treasury provide a fiill accounting of all assets
and property held in trust for the benefit of Complainant evidenced by private, proprietary
trust documents only to be seen by the Chancellor in Chambers.

ll. Defendants refused to do their duties as Trustees, the Commander in chief refusing to
provide protection and the Secretary of the Treasury refusing to give a full account of all
assets and property, as demanded by Complainant, and therefore Trustees are in breach of
trust evidenced by private, proprietary trust documents only to be seen in Chambers.

PRAYER FOR PROCESS
“Equity acts in personam, or on persons. ”

12. Wherefore Complainant prays the Court make process upon Defendants in person to appear
and answer by oath for their breaches of trust set forth in this Bill.

PRAYER FOR RELIEF
“Equity delights to do justice and not by halves. ”

13. Wherefore, your Complainant, being without remedy save in private Chambers of a Federal
District Court sitting in exclusive English/American Equity, where such matters relating to
citizenship status in conjunction with express grantor trusts, are properly cognizable for the
de jure, Pre-l933 Private American National Citizen of the United States protected by
_Section 1 of the Fourteenth Amendment to the Constitution of the United States, prays this
Court acting as Trustee for the enforcement of said trusts on behalf of both the
Complainant/Beneficiary and Defendants/Trustees:

a. Provide declaratory relief concerning the rights, powers, privileges and immunities as well
as the duties and obligations between the parties;

b. Provide protection including, but not limited to, identification documents pertaining to
trade, transportation and communication, as well as documents pertaining to domestic and

Bill in Equity - Page 6

Case 8:19-CV-00256-SDI\/|-AAS Document 1 Filed 01/30/19 Page 7 of 7 Page|D 7

Special Private Priority Proprietary Urgent

foreign travel as well as personal security;

c. Arrange for Complainant to be listed in all government databases as “Private Citizen, do
not detain;”

d. Provide a full accounting of all assets including, but not limited to, all monies and
property held in trust by Defendants/Trustees for the benth of Complainant/ Beneficiary,
formerly an “enemy” under the “Trading With the Enemy Act” (1917) as amended by the
“Emergency Banking Relief Act” (1933);

e. Use the trust funds to extinguish the debts of H]LLSBOROUGH COUNTY 13TH

IUDICIAL CIRCUIT COUR'I` Case No. 03-CF-003614, and arrange for the release of the

collateral, i.e., the body of the Complainant, from government warehousing;

Provide for a monthly trust allowance for Complainant/beneficiary;

g. Provide any other relief`, declaratory or otherwise, the Court may deem just, proper and
right according to Equity and good conscience.

Z"’t

“Equity will not allow a trust to fail for want of a trustee. ”
VERIFICA'I'ION
l solemnly affirm under the Law of God and the Maxims of Equity that all statements set forth in the

foregoing Bill in Equity with attachments, are based upon my own firsthand knowledge and research, and
are true correct and complete.

is ll`Yl/‘ da of umw ,20`\‘6

_/ roth

 
     

vi

x;»‘f.“-'-._’t/ ’ " ` "‘ Arseles Devon Miller, Complainant

J‘
¢,»-

   

: EXFRES, mm 12 m Pre-l933 Private American National: Citizen of the United States
§ ~ -

'¢0,,\°¢ MM&UWW Private Citizen on the State of Florida

in Exclusive Equity within a Non-Militarily Occupied Private Estate
Without the Jurisdiction of the United States Under

military occupation since 1933 '

c/o Temporary mail location:

   

Provid` \"'0
On_____"'-i ."

 

 

 

 

F°' '“°"“'*"' " " c/o #530346
7000 itt Z;ell y
O¢'iondO) Florrdq Zip code excepted
First Witness Signature Second Wimess Signature
Type or Print Fii'st Witness Name Type or Print Second Witness Name

Bill in Equity - Page 7

